Citation Nr: 1121650	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pelvic bone stress fractures.

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 10, 2000, to September 28, 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran experienced pelvic stress fractures during military service, which resolved with no residual disability.

2.  The Veteran has not had current disability related to the pelvic stress fractures at any time during the appeal period, other than pain without a noted underlying medical malady.

3.  The Veteran is not permanently and totally disabled for pension purposes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for pelvic stress fractures have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for payment of nonservice-connected pension benefits have not been.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.342, 4.17 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated in November 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran's service treatment records have been obtained.  The Veteran has been provided a VA medical examination.  Although the Veteran has requested another VA examination, she has not explained why a second VA examination is necessary.  A review of the January 2010 VA examination report shows that the examination was thorough and fully adequate for use in adjudicating the Veteran's claims.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

III.  History and Analysis for Pelvic Claim

On appeal, the Veteran contends that she is entitled to service connection for pelvic bone stress fractures.  She asserts that ever since service she has had recurring pain in her pelvic area and knees, and that she has had difficulty with running, dancing, and standing for long periods of time.

The service treatment records reveal that in May 2000 the Veteran was found to have stress fractures of the right inferior and superior pubic rami.  The service treatment records also reveal that in July 2000 the Veteran was noted to be 100 percent better, with no pain on activities of daily living.  It was noted that the Veteran could run 1/2 mile without pain.  The Veteran was discharged in September 2000 due to unsatisfactory performance.

On VA examination in January 2010 the Veteran claimed to have intermittent pain lasting less than 30 minutes that occurred in the upper ends of her thighs and into the pelvis.  She noticed it with standing for more than 45 minutes and said that any effort to run produced the pain.  She stated that she was unable to walk 1/4 mile without having to sit.  She reported that there had been no recurring fracture since discharge from service.  Examination revealed the Veteran to have full and painless motion of the hips.  The examiner noted that the Veteran was status post stress fracture pelvic rami.  He stated that hip and pelvic examination was normal and that the Veteran had normal pubic rami.

On the basis of the foregoing evidence, the Board finds that service connection for pelvic bone stress fractures is not warranted.  Although the Board concedes that the Veteran had pelvic bone stress fractures in service, the service medical records indicate that the symptoms had resolved prior to discharge.   

The Veteran is competent to state the symptomatology that she has been experiencing since service, to include recurring pain.  She is not, however, competent to render a diagnosis of any pelvic stress fracture disability.  As a limited exception to this rule, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, none of the criteria under Jandreau have been satisfied.  Accordingly, the lay evidence here does not establish a current pelvic stress fracture diagnosis.

Again, the Board finds that there is no current diagnosis of any pelvic disorder.  Specifically, the VA examiner noted the Veteran's complaints of pain, soreness and aching, as well as the stress fracture in service.  After examination, claims file review, and x-rays, the VA examiner found no current stress fracture and noted the Veteran's pelvis, including pubic rami, to be normal.  

There are no post-service medical records other than the January 2010 VA examination report.

Although the Veteran is adamant that she has some pelvic stress fracture disability, as specifically evidenced by her pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, although the Veteran has competently and credibly stated that she experiences pain in her pelvis, the competent clinical evidence of record does not demonstrate any current disability.  Instead, the Veteran's in-service stress fractures are shown to have resolved and no diagnosis of any pelvic stress fracture disability has been rendered throughout the appeal period.  Accordingly, the Board must deny the Veteran's claim of service connection for a pelvic bone stress fractures condition at this time because no current diagnosis is shown throughout the appeal period.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

IV.  Pension

Subject to income limitations, improved pension is payable to Veterans of a period or period of wars because of nonservice-connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.3(a)(3).  Here, according to the Veteran's DD Form 214, which shows that she served on active duty from March 10, 2000 to September 28, 2000, the Veteran has the requisite 90 days or more of wartime service.  See 38 U.S.C.A. § 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  Because the Veteran is not of age 65 or older, (Her DD Form 214 shows that she was born in 1980) it must be shown that she is permanently and totally disabled not due to her own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342.

Here, the Board finds that the Veteran is not permanently and totally disabled, and therefore, the Board finds that the Veteran is not entitled to nonservice-connected pension benefits.  The record does not show that the Veteran currently has any disabilities.  The only disability claimed by the Veteran are pelvic stress fractures.  As noted above the Veteran has not been found to have a current disability residual of her in-service pelvis stress fractures.  The January 2010 VA examination revealed no disabilities.  The examiner stated that the Veteran was healthy in appearance, she had a normal gait, a normal stride, and she walked briskly.  

After examining the evidence of record in its entirety, there is no evidence of any current disability, much less any disability or combination of disabilities, which render the Veteran permanently and totally disabled for pension purposes.

Regarding her employment history, the January 2010 VA examiner noted that although the Veteran is currently unemployed, she is unemployed due to the economy.

In summary, the medical evidence does not show that the Veteran is permanently and totally disabled.  As such, the Board finds that entitlement to non-service connected pension benefits is not warranted.


ORDER

Entitlement to service connection for pelvic bone stress fractures is denied.

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


